NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES KOLAWOLE OLANIYI,                       No.    19-56380

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00932-DSF-PJW

 v.
                                                MEMORANDUM*
DENIS McDONOUGH, The Secretary of
Department of Veterans Affairs,

                Defendant-Appellee,

and

JESSICA WANG-RODRIGUEZ; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Charles Kolawole Olaniyi appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his Title VII employment action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Rene v. MGM Grand Hotel, Inc., 305 F.3d

1061, 1064 (9th Cir. 2002) (en banc). We affirm.

      The district court properly granted summary judgment on Olaniyi’s Title VII

disparate treatment claim because Olaniyi failed to raise a genuine dispute of

material fact as to whether his job performance was satisfactory or his employer

treated him differently than similarly situated employees who did not belong to his

protected classes. See Weil v. Citizens Telecom Servs. Co., LLC, 922 F.3d 993,

1002-04 (9th Cir. 2019) (setting forth elements of a Title VII discrimination claim

and explaining that an employee’s self-assessment alone is not enough to raise a

triable dispute); Merrick v. Farmers Ins. Grp., 892 F.2d 1434, 1438-39 (9th Cir.

1990) (stray remarks are insufficient to establish discrimination).

      The district court properly granted summary judgment on Olaniyi’s

retaliation claim because Olaniyi failed to raise a genuine dispute of material fact

as to whether there was a causal link between his protected EEO complaint activity

and his demotion. See Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir. 2000)

(setting forth elements of a Title VII retaliation claim).

      Olaniyi’s motions to file supplemental exhibits (Docket Entry Nos. 5 and 7)

are denied.

      AFFIRMED.


                                           2                                   19-56380